909 F.2d 1482
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Antar M. BANTU, Plaintiff-Appellant,v.KINROSS CORRECTIONAL FACILITY;  Donald Houseworth DeputyDirector;  Robert Brown, Jr., Director;  Ronald Mandenberg,Hearing Officer;  Don Wentworth, Assistant Deputy ofCustody;  Paul Shelly, Director of Prison Services;Lecureux, Warden;  Tessmer, Deputy Warden;  Robbins,Officer;  Nelson, Officer;  Rizzo, Officer;  Roberts,Officer, Defendants-Appellees.
No. 89-2146.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1990.

1
Before KEITH and KRUPANSKY, Circuit Judges;  and LEON JORDAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Antar M. Bantu appeals the summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  Bantu alleged that he was subjected to harassment by the defendant prison officials due to his religious affiliation.  Upon consideration, we conclude that summary judgment was proper.


4
We affirm the judgment of the district court for the reasons stated in the magistrate's report and recommendation filed July 31, 1989, and adopted by the district court August 31, 1989.  However, we clarify that the judgment is without prejudice with respect to the named defendant Roberts, who was not served.  Fed.R.Civ.P. 4(j).  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Leon Jordan, U.S. District Judge for the Eastern District of Tennessee, sitting by designation